IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BANK OF AMERICA, NATIONAL                 : No. 124 MAL 2016
ASSOCIATION AS SUCCESSOR BY               :
MERGER TO LASALLE BANK, N.A., AS          :
TRUSTEE RAMP 2007-RSI,                    : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                  Respondent              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
KRZYSZTOF DYNDAL AND KRYSTYNA             :
DYNDAL,                                   :
                                          :
                  Petitioners             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of June, 2016, the Petition for Allowance of Appeal and

Motion for Leave to File Reproduced Record are DENIED.